DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 23-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by YOO (US 2019/0102027).
Regarding claim 23, Yoo discloses a display device (Fig. 1; [0039], e.g., a display device 1) comprising:
a display panel (e.g., display panel 100); 
a first printed circuit board over one surface of the display panel (Fig. 4; [0039], [0052], e.g., a first printed circuit board (PCB) 201 is disposed over one surface of the display panel 100); 
a pressure sensor between the display panel and the first printed circuit board, the pressure sensor overlapping the first printed circuit board (Fig. 4; [0064]-[0066], e.g., the pressure sensor 301 is disposed between the display panel 100 and the first PCB 201); 
a touch sensor over another surface of the display panel (Fig. 10; [0094]-[0095], e.g., a touch sensor 800 is disposed another surface of the display panel 100); 

a third printed circuit board connecting the first printed circuit board and the display panel (Fig. 4; [0057]-[0058], e.g., a third printed circuit board 250 connects the first PCB 201 and the display panel 100), 
wherein the first printed circuit board overlaps an area where the pressure sensor is located (Fig. 4; [0064], [0066], e.g., the first PCB 201 overlaps the pressure sensor 301), and 
wherein the second printed circuit board and the third printed circuit board are located at an area other than where the pressure sensor is located (Figs 1 and 10, e.g., the second PCB 900 and the third PCB 250 are located an area other than the pressure sensor 301 is located). 

Regarding claim 24, Yoo further discloses the display device of claim 23, wherein the first printed circuit board comprises a first pad and a second pad (Fig. 4; [0054]-[0055], e.g., the first connection portions 211 of the first PCB 201 comprises a first and a second conductive pads), and wherein the pressure sensor (Figs 4, 6-7; [0068]-[0073]) comprises: 
an elastic member between the display panel and the first printed circuit board (e.g., the elastic layer 350 is disposed between the display panel 100 and the first PCB 201); 
a first conductor between the elastic member and the first printed circuit board (e.g., the first electrode 310 is disposed between the elastic member 350 and the first PCB 201); and
a second conductor between the elastic member 350 and the display panel 100 and forming a capacitance with the first conductor (e.g., the second electrode 330 disposed between . 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 6, 11-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978), and further in view of Kim et al. (US 2016/0034087). 
Regarding claim 1, Yoo discloses a display device (Fig. 1; [0038], e.g., a display device 1) comprising:
a display panel ([0039], e.g., display panel 100);
a first printed circuit board over one surface of the display panel (Fig. 4; [0052]-[0053], e.g., first PCB 201 is disposed over one surface of the display panel) and comprising a first pad and a second pad (Fig. 4; [0055], e.g., the connection portions 211 comprises a first pad and a second pad); 
a pressure sensor between the display panel and the first printed circuit board ([0064], [0066], e.g., pressure sensor 301 is between the display panel 100 and the first PCB 201), the pressure sensor comprising a first conductor (Figs 6-7; [0068]-[0069], e.g., first electrodes 310), and a second conductor forming a capacitance with the first conductor ([0071], e.g., second electrode 330).

However, Ho discloses a display device (Figs 5-6; [0052], e.g., touch display 300) comprising: 
a first printed circuit board comprising: a first pad and a second pad (Figs 2 and 6; [0018], [0043]-[0044], e.g., printed-circuit board 102/302 comprises a first PCB pad 164 and a second PCB pad 166); 
a capacitive touch sensor comprising a first conductor (Fig. 5; [0053], e.g., first conductor 316), and a second conductor forming a capacitance with the first conductor (e.g., second conductor 318); and 
a first adhesive portion contacting the second pad and the second conductor (Figs 2 and 5-6; [0033]-[0034], [0053]-[0055], e.g., the first conductive adhesive 108/308 contacts the second pad 166 and the second conductor 318). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Yoo for electrically connecting a second PCB pad and a second electrode by a first conductive adhesive portion in order to transmit signals between a pressure sensor and a first PCB for processing a pressure sense signal.  
Yoo in view of Ho does not disclose the display device comprising: a second adhesive portion contacting the second conductor and the first printed circuit board.
However, Kim discloses a display device (Fig. 4; [0061], e.g., display device 1000) comprising: 

a substrate over one surface of the display panel ([0063], e.g., substrate 300 is disposed over one surface of the display panel 200);
a pressure sensor between the display panel and the substrate ([0065], e.g., pressure sensor 400); and 
an adhesive portion contacting the display panel and the substrate ([0054], [0067], e.g., an adhesive tape 430 with a predetermined thickness may be formed along the border of the upper portion of the substrate 300 in order to maintain the spacer layer 420). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Yoo in view of Ho for including a second adhesive portion contacting a second conductor and a first printed circuit board in order to maintain a spacer layer.

Regarding claim 2, Yoo further discloses the display device of claim 1, wherein the pressure sensor comprises an elastic member between the display panel and the first printed circuit board (Figs 4 and 6; [0074], e.g., an elastic layer 350 is disposed between the display panel 100 and the first PCB 201), wherein the first conductor is between the elastic member and the first printed circuit board (e.g., the first electrode 310 is between the elastic layer 350 and the first PCB 201), and wherein the second conductor is between the elastic member and the display panel (e.g., the second electrode 330 is between the elastic layer 350 and the display panel 100). 



	Regarding claim 6, Yoo in view of Ho and Kim further discloses the display device of claim 1, wherein the first adhesive portion comprises a conductive sponge contacting the second pad and the second conductor (Fig. 2 and [0033] of Ho, e.g., the first adhesive portion comprises a conductive rubber 108).  

Regarding claim 11, Yoo further discloses the display device of claim 1, wherein the first printed circuit board comprises a wiring pad and is connected to the display panel through the wiring pad (Figs 3-4; [0061]-[0063], e.g., the first PCB 201 and the display panel 100 may be electrically connected by the conductive circuit patterns on the surface of the first PCB 201).

Regarding claim 12, Yoo further discloses the display device of claim 1, further comprising: 
a touch sensor comprising at least one touch electrode over another surface of the display panel (Fig. 10; [0093]-[0099], e.g., a touch sensor 800 comprising touch electrodes are disposed over another surface of the display panel 100); 
a second printed circuit board connecting the touch sensor and the first printed circuit board ([0101]-[0107], e.g., a second PCB 950 connects the touch sensor 800 and the first PCB 201); and 


Regarding claim 13, Yoo further discloses the display device of claim 12, wherein the first printed circuit board is separated from the second printed circuit board so as not to overlap the first printed circuit board (Fig. 10; e.g., the first PCB 201 is separated from the second PCB 950).

Regarding claim 14, Yoo further discloses the display device of claim 1, further comprising: a third printed circuit board attached to an end portion of the display panel (Figs 3-4; [0061]-[0063], e.g., a third PCB 250 attached to an end portion of the display panel 100); and
a display panel driving circuit at an end portion of the display panel and providing a driving signal and an image signal to the display panel ([0059]-[0060], e.g., a display panel driving chip 720 to provide a driving signal and an image signal to the display panel). 

Regarding claim 15, Yoo further discloses further discloses the display device of claim 14, wherein the first printed circuit board is separated from the third printed circuit board so as not to overlap the first printed circuit board (Fig. 10; e.g., the first PCB 201 is separated from the third PCB 250).

Regarding claim 16, Yoo further discloses the display device of claim 15, wherein the first printed circuit board overlaps an area where the pressure sensor is located (Fig. 10; e.g., the first PCB 201 overlaps an area where the pressure sensor 301 is located). 

	Regarding claim 17, Yoo further discloses the display device of claim 15, wherein the third printed circuit board is located at an area other than where the pressure sensor is located (Fig. 10; e.g., the third PCB 250 is located at an area other than where the pressure sensor 301 is located). 

	Regarding claim 18, Yoo further discloses the display device of claim 15, wherein the first printed circuit board is connected to the third printed circuit board through a wiring layer located at an area other than where the pressure sensor is located. (Figs 3-4; e.g., the first PCB 201 is connected to the third PCB 250 through a wiring layer located at an area other than where the pressure sensor 301 is located).  

Regarding claim 26, Yoo in view of Ho does not disclose the display device of claim 25, further comprising a second adhesive portion contacting the second conductor and the first printed circuit board.
However, Kim discloses a display device (Fig. 4; [0061], e.g., display device 1000) comprising: 
a display panel (e.g., display panel 200);
a substrate over one surface of the display panel ([0063], e.g., substrate 300 is disposed over one surface of the display panel 200);
a pressure sensor between the display panel and the substrate ([0065], e.g., pressure sensor 400); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Yoo in view of Ho for including a second adhesive portion contacting a second conductor and a first printed circuit board in order to maintain a spacer layer.	

6.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Ding et al. (US 2016/0291767). 
Regarding claim 3, Yoo in view of Ho and Kim does not disclose display device of claim 1, wherein the second adhesive portion is spaced apart from the first adhesive portion in a plan view. 
However, Ding discloses a display device (Fig. 7, [0045], e.g., a touch display panel) comprising; a first adhesive portion contacting a touch conductive layer and a ground pad ([0050], e.g., conductive adhesive 85b is contacting the conductive layer 220b and the ground end 150b); and a second adhesive portion contacting a first substrate and a second substrate (e.g., the second adhesive portion 83b is contacting the first substrate 200b and the second substrate 100b and the second adhesive portion 83b does not have a conductive function), wherein the second adhesive portion is spaced apart from the first adhesive portion in a plan view (e.g., the second adhesive portion 83b is spaced apart from the first adhesive portion 85b). 


	Regarding claim 5, Yoo in view of Ho and Kim further discloses the display device of claim 1, wherein the first adhesive portion is a conductive tape (Ho, Figs 2 and 5-6; [0018], [0033]-[0034], [0053]-[0055], e.g., the first conductive adhesive 108/308 contacts the second pad 166 and the second conductor 318).
	Yoo in view of Ho and Kim does not disclose wherein the second adhesive portion is a non-conductive tape.
	However, Ding discloses a display device (Fig. 7, [0045], e.g., a touch display panel) comprising; a first adhesive portion contacting a touch conductive layer and a ground pad ([0050], e.g., conductive adhesive 85b is contacting the conductive layer 220b and the ground end 150b); and a second adhesive portion contacting a first substrate and a second substrate (e.g., the second adhesive portion 83b is contacting the first substrate 200b and the second substrate 100b and the second adhesive portion 83b does not have a conductive function), wherein the wherein the first adhesive portion is a conductive tape and the second adhesive portion is a non-conductive tape (e.g., the first adhesive portion 85b is a conductive adhesive portion and the second adhesive portion 83b is a non-conductive adhesive portion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ding in the invention of Yoo in view of Ho and Kim .

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Jeong et al. (US 2016/0062516).  
Regarding claim 7, Yoo in view of Ho and Kim does not specifically disclose the display device of claim 1, wherein the second adhesive portion has an adhesive force greater than an adhesive force of the first adhesive portion. 
However, Jeong discloses a display device comprising: a second adhesive portion having an adhesive force greater than an adhesive force of a first adhesive portion (Fig, 17; [00163], e.g., the second adhesive 373b includes a material having a higher adhesive strength than that of the first adhesive 373a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Yoo in view of Ho and Kim for providing a second adhesive portion having a higher adhesive strength than that of a first adhesive portion so that the adhesive strength between a conductive layer and a first printed circuit board can be enhanced by the second adhesive portion. 

Regarding claim 8, Yoo in view of Ho and Kim further discloses the display device of claim 7, wherein an adhesive force between the second adhesive portion and the second conductor is greater than an adhesive force between the first adhesive portion and the second . 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Jeong et al. (US 2014/0320759). 
	Regarding claim 9, Yoo in view of Ho and Kim further discloses the display device of claim 1, wherein the first adhesive portion contacts the second pad (Ho, Figs 2 and 5-6; [0033]-[0034], [0053]-[0055], e.g., the first conductive adhesive 108/308 contacts the second pad 166 and the second conductor 318).
	Yoo in view of Ho and Kim does not disclose wherein the second adhesive portion contacts a cover layer of the first printed circuit board.
	However, Jeong discloses a display device comprising: an adhesive portion contacts a cover layer of a printed circuit board (Fig. 5; [0091], [0094]-[0095], e.g., an adhesive layer 213 is contacting an insulation layer of the PCB 300 to attach the PCB 300 to the display portion 290).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Yoo in view of Ho and Kim for disposing a second adhesive portion between an insulating layer of a first PCB and a second electrode in order to attach the first PCB and the second electrode. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Chang et al. (US 2008/0068342).
	Regarding claim 10, Yoo in view of Ho and Kim does not disclose the display device of claim 1, wherein the second adhesive portion has a c-like shape around the first adhesive portion on a plane.  
	However, Chang discloses a display device comprising: a second adhesive portion having a c-like shape around a first adhesive portion on a plane (see Figs 7-8; [0082]-[0084], e.g., The second adhesive tape 655 may also have a C-shape. The second adhesive tape 655 is disposed in a short side peripheral area PA that faces a short side that is disposed in the first adhesive tape 653).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chang in the invention of Yoo in view of Ho and Kim for providing a second adhesive portion formed in a C-like shape around a first adhesive portion so that an airing path can be formed between the first adhesive portion and the second adhesive portion (see [0081] of Chang).

10.	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Niimi et al. (US 2015/0267089).  
Regarding claim 19, Yoo in view of Ho and Kim does not disclose the display device of claim 1, wherein the second adhesive portion comprises: a filler comprising particles having a size of about 2 nm to about 500 nm; and a binder for fixing the filler. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Niimi in the invention of Yoo in view of Ho and Kim for providing a second adhesive portion having a filler comprising particles having a size of about 2 nm to about 500 nm and a binder for fixing the filler so that it is possible to bond two adherends more firmly and to exert excellent antifoaming properties.

Regarding claim 21, Yoo in view of Ho and Kim and Niimi further discloses the display device of claim 19, wherein the binder comprises at least one selected from the group consisting of acrylic resins and epoxy resins (Niimi, [0026], e.g., the binder comprises acrylic resins). 

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2019/0138125) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Niimi et al. (US 2015/0267089) and Imataki (US 5,806,388).
Regarding claim 20, Zeng in view of Ho, Kim and Niimi does not disclose the display device of claim 19, wherein the filler comprises at least one selected from the group consisting of BaSO.sub.4, TiO.sub.2, SiO.sub.2, and carbon black.
However, Imataki discloses an adhesive layer comprising a filler comprising at least one selected from the group consisting of BaSO.sub.4, TiO.sub.2, SiO.sub.2, and carbon black (col. 5, lines 1-10). 
.  

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978) and Kim et al. (US 2016/0034087), and further in view of Kim et al. (US 2015/0050492, hereinafter referred to as Kim492).  
Regarding claim 22, Yoo in view of Ho and Kim does not disclose the display device of claim 1, wherein the second adhesive portion has an adhesive force in a range from about 1.0 kgf/in to 3.0 kgf/in. 
However, Kim492 discloses an adhesive portion having an adhesive force in a range from about 0.35 kgf/in to 2.0 kgf/in. (Fig. 2B; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim492 in the invention of Yoo in view of Ho and Kim for providing a second adhesive portion having an adhesive force in a range from about 1.0 kgf/in to 3.0 kgf/in. in order to improve the durability of a display device.  

13.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over YOO (US 2019/0102027) in view of Ho et al. (US 2011/0291978).
	Regarding claim 25, Yoo does not disclose the display device of claim 24, further comprising a first adhesive portion contacting the second pad and the second conductor.

a first printed circuit board comprising: a first pad and a second pad (Figs 2 and 6; [0018], [0043]-[0044], e.g., printed-circuit board 102/302 comprises a first PCB pad 164 and a second PCB pad 166); 
a capacitive touch sensor comprising a first conductor (Fig. 5; [0053], e.g., first conductor 316), and
a second conductor forming a capacitance with the first conductor (e.g., second conductor 318); and 
a first adhesive portion contacting the second pad and the second conductor (Figs 2 and 5-6; [0033]-[0034], [0053]-[0055], e.g., the first conductive adhesive 108/308 contacts the second pad 166 and the second conductor 318). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Yoo for electrically connecting a second pad to a second electrode by a first adhesive portion in order to transmit signals between a first PCB and the second electrode for processing a pressure sense signal.  

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zeng et al. (US 2019/0138125) discloses a force sensor disposed between a display panel and a printed circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623